Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 8 are the independent claims under consideration in this Office Action.  
	Claims 2-7 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a garment holding device including a case, an attachment apparatus and a fastening means for attaching the first and second portions of the case.  A cover is provided which is detachably attachable to the case.  A strap is connected to the cover and the cover is removable for extending the strap from the case and is then re-attachable.   A central drum and coiled spring.  The spring enables the retractive movement of the strap on the drum.  A lock is provided for locking the length of extended strap at a desired length.  A torsion spring is provided to the lock.   First and second drum supporting apparatus.  An adjustable buckle is provided for adjusting the length of the strap and strap holding means and clip means for provided for holding the edge of the folded strap through the strap holding means. The other independent claim defines a method of using the garment holding device.  The method is defined by the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King et al. illustrate an apparatus with a handle which can be attached to a bag strap.  A cover is actuated for releasing a strap which is extended and capable of being used to loop around a luggage handle.  The strap is then pulled and locked via tooth means and at a desired position.  Larson and Muther illustrates a device capable of being attached to a bag strap and includes an extendable lockable strap which can be used to wrap around a garment for protecting the garment from theft.  The strap can be locked at a desired length.  Rossi et al. illustrate a retractable carrying strap and tether.  Durney et al. illustrate an apparatus including a detachable strap and a further second strap for encircling a garment.  Sherman et al. illustrate a case with a cover which is removable and attached to a strap which is extendable for supporting garments.  The cover is re-attachable to the case when in a storage position.  .  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732